GRIMM, Judge.
The Probate Division of the Circuit Court of Ste. Genevieve County, on March 13, 1987, declared Margaret C. Pfaff to be a partially incapacitated and partially disabled person. A limited guardian of her person and limited conservator of her estate was appointed. An appeal was taken.
On November 19, 1987, a petition was filed alleging that Margaret C. Pfaff was now totally incapacitated and totally disabled. Following a hearing, the court, on December 29, 1987, found her to be totally incapacitated and totally disabled and appointed a “total guardian of the person and total conservator of the estate with full powers.” No appeal of that judgment has been taken.
The trial court’s judgment of December 29, 1987, supercedes the judgment of March 13, 1987. Thus, the validity of the judgment of March 13, 1987, is now moot. It is therefore unnecessary for this court to review it. C.M. Brown & Associates, Inc. v. King, 680 S.W.2d 365, 366 (Mo.App.E.D.1984).
The appeal is dismissed.
CRIST, P.J., and SIMEONE, Senior Judge, concur.